Citation Nr: 9914234	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether the reduction in the disability evaluation for a 
herniated nucleus pulposus, L5-S1, from 60 percent to 40 
percent, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty from August 1982 to August 
1989.

This appeal stems from November 1995 and February 1996 rating 
decisions of the RO which proposed and then implemented a 
reduction in the disability evaluation assigned to the 
veteran's service-connected herniated nucleus pulposus, L5-
S1, from 60 percent to 40 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected herniated nucleus 
pulposus, L5-S1, still has manifestations consistent with a 
pronounced disability.  He has persistent sciatic 
neuropathy/radiculopathy with characteristic pain which is 
chronic and persistent; muscle spasms and other neurological 
findings have also been demonstrated.


CONCLUSION OF LAW

The reduction of the 60-percent disability evaluation for the 
herniated nucleus pulposus, L5-S1, is not fully supported and 
is not warranted at this time.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.1, 4.40, 4.45, Part 4, 
Diagnostic Codes 5293, 8520 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  Cf. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

Service medical records reveal that in February 1988 a 
possible compressed disc was suspected with right sciatic 
pain; a diagnosis of herniated nucleus pulposus, L5-S1, was 
eventually rendered.  Thereafter, he was hospitalized and had 
recurrent injections for relief of pain.  Surgery was 
contraindicated.

In a September 1989 rating decision service connection was 
granted for a herniated nucleus pulposus, at L5-S1, with 
radiculopathy, and the RO assigned a 20 percent evaluation 
thereto.  Following December 1991 VA examinations which 
confirmed the presence of chronic radiating pain from a 
sciatic nerve syndrome manifested as radiculopathy, a 
February 1992 rating decision increased the evaluation to 60 
percent, effective from December 1991.

The veteran was examined by the VA in February 1994 at which 
time he indicated that his back was essentially unchanged.  
He developed back pain and stiffness whenever he over-exerted 
himself, when he walked much or when he moved quickly.  He 
had worked full-time with the United States Postal Service 
for four years and had lost two weeks from work in 1993 
because of his back.  Objectively, he had equal ankle jerks.  
He had full pinprick sensation to both extremities.  
Sometimes, he reported, he had some tingling sensation that 
would go down to the right lower extremity.  There was no 
muscle spasm observed.  The veteran bent forward 90 degrees 
with no discomfort.  Backward extension was 30 degrees; 
flexion was 35 degrees on each side with 40 to 45 degrees 
rotation on each side, apparently with no discomfort.  He was 
diagnosed with a herniated nucleus pulposus, L5-S1; 
essentially normal examination with only subjective symptoms 
of right sciatica.  It was stated that there were no 
objective findings.  X-rays of the lumbosacral spine revealed 
minimal arthritic changes and narrowing of the L5-S1 disc 
space.  In February 1994 the RO continued the 60 percent 
evaluation pending further review in 18 months, citing 
38 C.F.R. § 3.344.

The veteran had further VA examinations in October 1995.  His 
occupation was mail carrier, but he was also in school.  He 
complained of constant pain over the low back and occasional 
muscle spasm, even with the regular use of muscle relaxants.  
He indicated that this always happened with physical activity 
and would last for two days, requiring rest before it would 
remit.  At times, when acute, he would feel some of the pain 
projecting into the left leg.  Tingling paresthesias in the 
left lower extremity were usually a warning sign of oncoming 
exacerbated pain.  He used a back brace to restrict motion.  
There was L5-S1 paralumbar spasticity.  The remainder of the 
neurological examination was essentially negative.  The 
neurological diagnoses were sciatic nerve syndrome associated 
with herniated nucleus pulposus of the lumbar fifth vertebra-
sacral first vertebra.  The orthopedic examiner noted that he 
also had degenerative disc disease of L5-S1.  

In a November 1995 rating decision, of which the veteran was 
notified the following month, the RO proposed to reduce the 
disability evaluation to 40 percent.  In a February 1996 
rating decision, the RO reduced the disability evaluation to 
40 percent, effective from May 1996.

Medical records from the veteran's private physician, Thomas 
Spiro, M.D., from July 1994 to December 1996 were obtained.  
Sometime, apparently in 1994, the veteran had an exacerbation 
of his symptoms and was complaining of muscle spasms in his 
low back with pain.  A note of February 1996 refers to 
chronic low back and lower extremity pain, with a recent 
exacerbation.  In December 1996 the veteran reported that 
pain had "shifted" from the right leg to the left.

The veteran was examined by the VA in December 1996 with 
complaints of tingling and pain running down both legs, past 
the shins to the toes.  Muscle spasms, he reported, were 
usually at the end of the day and they could become 
throbbing.  Some days, he would have "decent" flexibility 
and on bad days, he could not do anything--he could barely 
move.  Objectively, there were no fixed deformities.  Forward 
flexion was 86 degrees, backward extension was 20 degrees, 
left lateral flexion was 26 degrees, rotation to the left was 
26 degrees and rotation to the right was 30 degrees.  Turning 
to the left and bending to the left revealed objective 
evidence of pain on motion.  The examiner diagnosed 
degenerative joint disease of the lumbar spine with 
radiculopathy and leg length discrepancy.  X-rays showed 
minimal intervertebral disc space narrowing at L4-L5.  The 
impression was slight worsening of degenerative joint 
disease.

A January 1998 private evaluation by a neurosurgical 
consultant on referral from the veteran's regular physician, 
notes a long history of radiating low back pain.  The veteran 
had pain into both legs which would occur with sitting or 
prolonged standing.  Review of plain films revealed a loss of 
disc space height at L5-S1.  The assessment was of radicular-
type lower extremity symptoms.  The physician indicated that 
the veteran could return to work with no restrictions the 
following day.  In a follow-up magnetic resonance imaging 
(MRI) report, a central disc herniation was revealed at L5-
S1, slightly more to the left than the right side.  The 
report also shows degenerative disc changes at L5-S1 with a 
herniated nucleus pulposus at that location.  On follow-up a 
week later, the veteran continued to have pain in his back 
with radiation down both legs.  A trial of physical therapy 
for one month was to be undertaken.

At a July 1998 RO hearing the veteran asserted that he was 
having paralysis in his legs, which he defined as "the 
sudden loss of strength and sensations and a stabbing pain... 
."  He indicated that he had urinated on himself, which had 
not happened previously.  The veteran indicated that he used 
a lot of sick leave.  He admitted that his ankle jerk was not 
absent, but asserted that it was decreased.  He felt that a 
recent evaluation had been improper because his strength had 
not been evaluated.

In this case, since the veteran's 60-percent evaluation was 
in effect for fewer than five years, the Board notes that 
because the requirements of 38 C.F.R. § 3.344 are 
inapplicable pursuant to subsection (c) of that regulation.  
Smith v. Brown, 5 Vet. App. 335 (1993).

Under 38 C.F.R. § 4.1 "[i]t is...essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history."  
Similarly, 38 C.F.R. § 4.2 establishes that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  These provisions impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of a 
veteran's disability.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's herniated nucleus pulposus, L5-S1, has 
been reduced to 40 percent disabling under the provisions of 
38 C.F.R. § Part 4, Diagnostic Code 5293-8520.  Specifically, 
this evaluation contemplates severe recurrent attacks 
involving low back symptoms, but with intermittent relief.  
To be entitled to the higher, 60 percent, evaluation, the 
veteran must demonstrate a pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

The Board interprets this provision to require that 
intervertebral disc syndrome be present with persistent 
symptoms of sciatica and pain, plus at least one of the other 
three findings as stated and with little intermittent relief.  
In this case the veteran clearly has the diagnosis of 
intervertebral disc syndrome and the record makes clear he 
has symptoms compatible with sciatic neuropathy--i.e. his 
radiculopathy, along with characteristic leg pain.  
Therefore, he need only demonstrate one of the remaining 
three criteria to retain his 60-percent evaluation, along 
with little intermittent relief.  There is no recent evidence 
of absent ankle jerk, and the veteran essentially conceded 
this fact during his RO hearing.  It is also unclear whether 
there are other neurological findings appropriate to the site 
of the diseased disc, i.e. the occasional findings of 
paresthesias.  The veteran's assertions of paralysis, per se, 
and perhaps of some kind of neurogenic bladder problem are 
unsupported by the medical evidence either as existing 
symptoms or as caused by the service-connected herniated 
nucleus pulposus.  He has, however, consistently complained 
of muscle spasms over the years, and the October 1995 VA 
examination demonstrably revealed paralumbar spasticity--i.e. 
spasms of the affected region of the back.  He has had 
numerous treatments over the years for his back pain, and has 
often complained that the pain is constant.  He has indicated 
that his muscle spasms occur at the end of the day.  The 
evidence shows frequent exacerbations over the years, but 
essentially constant persistent symptomatology in addition.  
He is therefore entitled to the restoration of the 60-percent 
evaluation under Diagnostic Code 5293-8520.

The veteran is not entitled to a separate evaluation under 
Diagnostic Code 8520 since to award such a rating would 
constitute "pyramiding" under 38 C.F.R. § 4.14.  The two 
diagnostic codes in question, 5293 and 8520, overlap in their 
coverage of sciatic nerve symptoms.  See Esteban v. Brown, 6 
Vet.App. 259, 262 (1994), (separate ratings were warranted in 
that case since none of the symptomatology for any one of the 
three conditions at issue were duplicative of or overlapping 
with the symptomatology of the other two conditions).  
Moreover, as the present case merely concerns whether the 
reduction from 60 percent to 40 percent was proper, and the 
Board has restored the former evaluation, further discussion 
of this question is unnecessary.  Likewise, the Board also 
need not address the question of whether complete paralysis 
of either lower extremity has been shown, which might entitle 
him to a higher rating under Diagnostic Code 8520.  See also 
Diagnostic Codes 5292, 5294 and 5295 (none of which provide a 
rating higher than 60 percent for low back / sacroiliac 
pathology).

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  The benefit of the doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.



ORDER

Restoration of the 60-percent disability evaluation assigned 
to the service-connected herniated nucleus pulposus, L5-S1, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





